Citation Nr: 1747015	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  04-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and dysthymic disorder.

3.  Entitlement to service connection for a chronic skin disorder, to include squamous cell carcinoma  and allergic dermatitis, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1953 to June 1955, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2007, the Board denied the service connection claim for an acquired psychiatric disorder, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In May 2008, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).

In November 2008 and April 2012, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Symptoms of hearing loss were continuous since his last period of active service.

2.  The Veteran's depressive disorder is due to his service-connected hearing loss.

3.  A chronic skin disorder was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed skin disorder is etiologically related to his active service or was the result of herbicide agent exposure therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a chronic skin disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, recent findings indicate that herbicides were also used in Thailand and Korea.  In January 2016, VA extended the presumption of herbicide exposure to any veteran that served in a unit determined by VA or the Department of Defense (DOD) to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968, and August 31, 1971.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.

The Veteran's service records show that he was stationed in Korea during his active duty, which was from June 1953 to June 1955, which is well prior to the presumptive period beginning in April 1968.

Furthermore, the Veteran asserts that he was required to spray herbicides while stationed on the DMZ.  However, the record contains no competent evidence of herbicide agent exposure besides the Veteran's own lay statements.  Moreover, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure to an herbicide agent.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  As such, the herbicide agent presumption does not apply to the Veteran.  

Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  He filed his service connection claim in February 2003.  He reported being exposed to excessive noise during his active service while stationed in the Republic of Korea.  He reported that he was a gunner during the Korean War.  He reported that the mortar made a very loud noise and he denied being provided with, or using, any hearing protection.  He reported that he started experiencing hearing loss during his active service, and that a few months after his separation from service, he was diagnosed with hearing loss.

The Veteran's service record shows that his military occupational specialty was a Heavy Weapons Infantryman.  Furthermore, he had six months of foreign service and was awarded the Korean Service Medal and United Nations Service Medal.  As such, exposure to acoustic trauma is conceded.  38 U.S.C.A. § 1154(a).  

The Veteran's service treatment records (STRs) show that was only provided whisper tests at his entrance and separation physicals, no audiological examinations were given.

In April 2004, Dr. Cristino Rodriguez reported knowing the Veteran for over thirty years.  Dr. Rodriguez reported that the Veteran had hearing trouble dating back to his active service in the Korean War.  Dr. Rodriguez reported that an audiological examination showed loss of the high frequency sounds, which according to medical data were affected by high intensity sounds such as artillery shooting.

In December 2008, the Veteran was afforded a VA examination.  Audiological testing showed the Veteran had hearing loss in both ears for VA purposes.

VA regulations do not require hearing loss for VA purposes to be present during service.  Rather, hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

Thus, the criteria for service connection may be substantiated by credible lay testimony establishing continuity of symptomatology.

Here, the Veteran served on active duty in the Republic of Korea during the Korean War and his exposure to acoustic trauma has been conceded.  The Veteran has credibly and competently reported perceiving a decrease in hearing acuity during service in the Republic of Korea and continuously since that time.  Finally, his physician Dr. Rodriguez reported that the Veteran was exposed to high intensity sounds during his duties as a gunner and that medical evidence shows that high intensity sounds leads to high frequency hearing loss, which the Veteran had.

The Board is quite satisfied that this evidence is consistent with a finding of continuity of symptomatology.  As such, the criteria for service connection for bilateral hearing loss are considered to have been met, and service connection is granted.

Acquired Psychiatric Disability

The Veteran is seeking service connection for an acquired psychiatric disability.  He filed his service connection claim in March 2004.

In April 2004, the Veteran's physician Dr. Edgardo R. Aponte reported that the Veteran had depression with insomnia, irritability, and anhedonia.

In November 2004, the Veteran reported that his various medical problems made him feel inferior to other people and he liked to be alone.  He was diagnosed with an anxiety disorder.

In April 2005, Dr. Aponte reported that the Veteran's illnesses, now including his service-connected hearing loss, produced psychological problems.

In March 2007, Dr. Rodriguez reported that the Veteran's loss of hearing, which is now service-connected, caused him to become depressed and anxious with loss of sleep, anxiety, and memory loss.  Dr. Rodriguez reported that he has treated the Veteran for over 30 years and had a deep impression of his behavior, which showed anxiety and depression.

In April 2008, Dr. Christina Riebeling reviewed the Veteran's claims file.  Dr. Riebeling diagnosed the Veteran with dysthymia.  Dr. Riebeling opined that the Veteran's dysthymia was at least as likely as not secondary to his hearing loss.

Dr. Riebeling's opinion is given the greatest probative value as she explained the reasoning behind the opinion, referred to medical studies, and grounded her conclusion in the medical evidence of record

Although other medical opinions have reached the opposite conclusion regarding the Veteran's acquired psychiatric disability, these opinions only considered if acquired psychiatric disability was service connected and did not consider the secondary connection.  As such, the evidence for and against the Veteran's claim is in at least relative equipoise.

As such, the criteria for service connection for an acquired psychiatric disability have been met and the Veteran's claim is granted.

Skin Disorder

The Veteran filed a service connection claim for a chronic skin disorder in February 2003, which was denied by January 2004 and March 2004 rating decisions.  The Veteran asserts his skin disorder is due to his active service.

The Veteran's STRs show that he was treated for dermatitis in October 1954.  Later in March 1955, he was treated for tinea versicolor on his arms and body.  However, at his June 1955 separation physical, he denied having any skin symptoms and had a normal examination of his skin.

The Veteran's medical records after his active service show that he was diagnosed and treated for squamous cell carcinoma in 2001, over four decades after his separation from service.

In December 2008, the Veteran was afforded a VA examination.  The Veteran reported having off and on dermatitis all over his body since his separation from service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's skin disorder was less likely than not due to his active service.  The examiner reported that the STRs made no mention of a skin disorder on his separation physical. 

After weighing all the evidence, the Board finds great probative value in the December 2008 VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion overall provided substantial reasoning and explanation as to why the Veteran's skin disorder was not due to his active service.  See also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Consideration has been given to the Veteran's assertion that his skin disorder was due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a skin disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A skin disorder is not the type of conditions that is readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of a skin disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating skin disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Here, the Veteran's skin condition has not been continuously present from service, but has appeared intermittently, per the Veteran's statements.  As such, a medical opinion is necessary to connect a chronic skin disease to the Veteran's military service.  This opinion was obtained, but did not find a nexus.

As such, the criteria for service connection for a skin disorder have not been met, and the Veteran's claim is denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disability is granted.

Service connection for a skin disorder is denied.




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


